DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a final office action in response to communications received 10/07/2022. Claims 1-18 have been amended. Claims 19-20 have been added. Therefore, claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s amendments and response to the claims are sufficient to overcome the 35 USC 112, 2nd paragraph rejection set forth in the previous office action.

Response to Arguments
Applicant’s arguments filed 10/07/2022 have been fully considered but they are moot in view of new grounds of rejections.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending application No. 17217345. This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application. As to Claims 1, 7, 13 Copending application *345 discloses a method comprising: verifying and validating, by a computing device, a received executable function to be executed on a function as a service (FaaS) platform, by applying one or more verification and validation techniques prior to runtime, the one or more verification and validation techniques including analyzing, by the computing device, the received executable function to determine one or more of: a format and a structure of one or more instructions of the received executable function are compliant with a stored software code policy, the received executable function is free of malicious software code, and the received executable function is free of input validation errors; and executing, by the computing device, the temporarily stored verified and validated executable function at the runtime on the FaaS platform (see claims 1, 7, 13 of current application: a method, comprising: performing, by a computing device, a verification and validation process on an executable function received from a client device prior to runtime, wherein the executable function is to be executed on a function as a service (FaaS) platform; inserting, by the computing device, input validation code to software code of the executable function to correct an input validation error upon determining that the executable function has the input validation error based on an application of one or more data validation rules during the verification and validation process; determining, by the computing device, that the executable function is to be executed based on one or more execution initiation techniques; and executing, by the computing device, the executable function at runtime on the FaaS platform).

Examiner’s note
Claims 1-6, 8-10, 13-20 are not rejected under prior art(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (Pat. No. US 10805087) in view of Schwarz et al (Pub. No. US 2018/0367528).

As per claim 7, Allen discloses a non-transitory machine readable medium having stored thereon instructions comprising machine executable code which when executed by at least one machine causes the machine to: perform a verification and validation process on an executable function received from a client device prior to runtime, wherein the executable function is to be executed on a function as a service (FaaS) platform (…the client computer system can be a serverless runtime environment…col.5 lines 20-25…the code verification service is a set of executable instructions stored in a memory on the client computer system, cause the client computer system to cryptographically verify executable code prior to execution…see col.10 lines 35-40) and the one or more verification and validation techniques include analyzing the executable function to determine one or more of: a format or a structure of one or more instructions of the executable function are compliant with a stored software code policy and the executable function is free of malicious software code (…the code signing service includes various sets of executable instructions and store data that work together to cause the client computer system to reapply a digital certificate and digital signature to unsigned patched executable code produced as a result of applying a patch to signed executable code…the code signing service includes a signing service and a patch policy manager…the signing service…applies a new digital certificate and digital signature to produce a signed executable code that is properly signed using a certificate provided by a local certificate authority controlled by the signing service…the signing service uses information maintained in a local certificate authority store…see col.10 lines 50-65). Allen does not explicitly disclose store the executable function and an identifier for the executable function in a catalog after verifying and validating the executable function based on the verification and validation process; determine that the executable function is to be executed based on a request received from another client device, wherein the request comprises the identifier; and execute the executable function at runtime on the FaaS platform. However Schwarz discloses store the executable function and an identifier for the executable function in a catalog after verifying and validating the executable function based on the verification and validation process (…see a trusted registry storing authorized or verified configuration information for each of the verified and authorized virtualization platforms…information may be unique environmental information such as container ID…see par. 58-29); determine that the executable function is to be executed based on a request received from another client device, wherein the request comprises the identifier (…the prompt may include identification information (such as container identifier) identifying the cloud based asset, enabling verification service…verification service can query the trusted cloud platform resource to identify the cloud bases asset…see par. 76-77); and execute the executable function at runtime on the FaaS platform (see par. 84). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Schwarz in Allen for including the above limitations because one ordinary skill in the art would recognize it would further improve verification of cloud based asset…in order to provide authentication credential data to the verified cloud based asset…see Schwarz, par. 49-50.

As per claim 11, the combination of Allen and Schwarz discloses wherein the one or more execution initiation techniques comprises, a command based execution, a time based execution, execution by sending the verified and validated executable function (Allen: see col.6 lines 14-15) or execution based on calling a function name or a function signature.


As per claim 12, the combination of Allen and Schwarz discloses wherein the machine executable code, when executed by the machine, further causes the machine to reject the execution of the executable function prior to runtime when the executable function is determined to include malicious code during the verification and validation process (Schwarz: see par. 53). The motivation for claim 12 is the same motivation as in claim 7 above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect for managing verification and validation of third-party code and devices.

Anderson (Pub. No. US 2017/0323120); “Method and Apparatus for Dynamic Executable Verification”;
-Teaches protecting functions by injected integrity checks placed in the executable which injects an integrity check at the current location in the source code…see par. 41-43.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499